Case: 09-41214 Document: 00511274454 Page: 1 Date Filed: 10/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 26, 2010
                                     No. 09-41214
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE ZAVALA-MOLINA, also known as Jose Angel Zavala-Molina, also known
as Jose Zabala, also known as Jose Zabala-Molina,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:09-CR-734-1


Before SMITH, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Jose Zavala-Molina
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Zavala-Molina has filed a response. To the
extent Zavala-Molina is raising a claim of ineffective assistance of counsel, the
record is insufficiently developed at this time to allow for its consideration; such
claims generally “cannot be resolved on direct appeal when [they have] not been


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-41214 Document: 00511274454 Page: 2 Date Filed: 10/26/2010

                                  No. 09-41214

raised before the district court since no opportunity existed to develop the record
on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091
(5th Cir. 2006) (internal quotation marks and citation omitted).              Our
independent review of the record, counsel’s brief, and Zavala-Molina’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                        2